DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (U.S. Pub. No. 2011/0292095).
As to claim 1, Yoshida teaches a display apparatus (71), comprising: 
an organic light-emitting display panel (30) and a liquid crystal display panel (display comprising of sections 10 and 85) disposed on a light-emitting side of the organic light-emitting display panel (Fig. 3, the liquid crystal panel is located on the light emitting side 86 of the organic light emitting display panel),

As to claim 3, Yoshida teaches the organic light-emitting display panel is an active-matrix organic light-emitting diode panel (the OLED pixel is an active matrix organic light emitting diode because the pixel has a capacitor 371 wherein the pixel is not only controlled by the horizontal and vertical electrodes, but also by the capacitor 371).
As to claim 12, Yoshida teaches an electronic device (71), comprising a display apparatus (display apparatus having OLED and LCD pixels) wherein the display apparatus comprises: 
an organic light-emitting display panel (30) and a liquid crystal display panel (display comprising of sections 10 and 85) disposed on a light-emitting side of the organic light-emitting display panel (Fig. 3, the liquid crystal panel is located on the light emitting side 86 of the organic light emitting display panel),

As to claim 18, Yoshida teaches the organic light-emitting display panel is an active-matrix organic light-emitting diode panel (the OLED pixel is an active matrix organic light emitting diode because the pixel has a capacitor 371 wherein the pixel is not only controlled by the horizontal and vertical electrodes, but also by the capacitor 371).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Nakamura (U.S. Pub. No. 2017/0186990), and further in view of Zhang (U.S. Pub. No. 2018/0375027).
As to claim 2, Yoshida teaches the display apparatus of claim 1,
Yoshida does not teach a hole transporting layer,
Nakamura teaches the organic light-emitting display panel (Fig. 5) comprises: 
a first substrate (200); and
organic light-emitting structures at one side of the first substrate (the organic light emitting structure of 1 having a plurality of structures such as 65, 60, 55, 50, and etc. is on one side of the first substrate 10, Fig. 1), wherein each of the organic light-emitting structures (1) comprises: 
a hole transporting layer (60), an organic light-emitting layer (55), an electron transporting layer (50 and 45) and the reflective metal layer (70) which are arranged successively (the layers are arranged successively and on top of one another).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the light emitting structure of Nakamura to the display apparatus of Yoshida because to enhance light extraction efficiency of the light emitting device, [0009], lines 1-4.

Zhang teaches organic light-emitting structures at one side of the first substrate (the light emitting structures are arranged on top of substrate 200, fig. 4) and arranged in an array (Fig. 8, the sub-pixels 2001, 2002, and 2003, which form the organic light emitting structures are arranged in arrays).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the array of pixels of Zhang to the display apparatus of Yoshida as modified by Nakamura because to create a display emitting red light, green light, blue light, yellow light, white light, and so on according to different organic light emitting materials used, [0058], lines 1-4. 
As to claim 6, Yoshida and Nakamura teach the display apparatus of claim 1,
Yoshida and Nakamura do not teach red, green, and blue sub-pixels,
Zhang teaches the organic light-emitting structures comprise a red organic light-emitting structure (first color sub-pixel 2001 is a red sub-pixel), a green organic light-emitting structure (the second color sub-pixel 2002 is a green sub-pixel) and a blue organic light-emitting structure (the third color sub-pixel 2003 is a blue sub-pixel); 
the red organic light-emitting structure is configured to emit red light; the green organic light-emitting structure is configured to emit green light; and the blue organic 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the array of pixels of Zhang to the display apparatus of Yoshida as modified by Nakamura because to create a display emitting red light, green light, blue light, yellow light, white light, and so on according to different organic light emitting materials used, [0058], lines 1-4. 
As to claim 17, Yoshida teaches the display apparatus of claim 12,
Yoshida does not teach a hole transporting layer,
the organic light-emitting display panel (Fig. 5) comprises:
Nakamura teaches a first substrate (200); and organic light-emitting structures at one side of the first substrate (the organic light emitting structure of 1 having a plurality of structures such as 65, 60, 55, 50, and etc. is on one side of the first substrate 10, Fig. 1) and arranged in an array, wherein each of the organic light-emitting structures (1) comprises: a hole transporting layer (60), an organic light-emitting layer (55), an electron transporting layer (50 and 45) and the reflective metal layer (70), which are arranged successively (the layers are arranged successively and on top of one another).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the light emitting structure of Nakamura to 
Yoshida and Nakamura do not teach organic light emitting structures arranged in an array,
Zhang teaches organic light-emitting structures at one side of the first substrate (the light emitting structures are arranged on top of substrate 200, fig. 4) and arranged in an array (Fig. 8, the sub-pixels 2001, 2002, and 2003, which form the organic light emitting structures are arranged in arrays).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the array of pixels of Zhang to the display apparatus of Yoshida as modified by Nakamura because to create a display emitting red light, green light, blue light, yellow light, white light, and so on according to different organic light emitting materials used, [0058], lines 1-4. 

Claims 4, 5, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Sagardoyburu (U.S. Pub. No. 2016/0043149).
As to claim 4, Yoshida teaches the display apparatus of claim 1,
Yoshida does not mention a third substrate,
Sagardoyburu teaches the liquid crystal display panel (20) comprises: 
reflective metal layer in the organic light-emitting display panel (the second substrate is connected to the reflective metal layer 65 of the OLED display 6, which is made of indium tin oxide having indium metal in the composition).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrates and display structure of Sagardoyburu to the display apparatus of Yoshida because to provide a display assembly whose energy requirements can be satisfied even when it is incorporated in a portable object of small dimensions, [0009], lines 1-5.
As to claim 5, Yoshida teaches the display apparatus of claim 1,
Yoshida does not teach the second substrate and the third substrate,
Sagardoyburu teaches the second substrate (22) and the third substrate (21) are made from transparent materials (The second and third substrates are transparent because the liquid crystal is a reflective liquid crystal display and a reflecting polarizer 34 is arranged below the second substrate 22, [0029], lines 1-6, therefore the substrates 22 and 21 have to be transparent substrates in order for the light to travel from layer 30 all the way to the reflective layer 34, Fig. 2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrates and display structure of 
As to claim 14, Yoshida teaches the display apparatus of claim 12,
Yoshida does not mention a third substrate,
Sagardoyburu teaches the liquid crystal display panel (20) comprises: a second substrate (22), a liquid crystal layer (24) and a third substrate (21) which are arranged successively (the liquid crystal layer 24 is located between the second substrate 22 and the third substrate 21, Fig, 2), wherein the second substrate (22) is attached to the reflective metal layer in the organic light-emitting display panel (the second substrate is connected to the reflective metal layer 65 of the OLED display 6, which is made of indium tin oxide having indium metal in the composition).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrates and display structure of Sagardoyburu to the display apparatus of Yoshida because to provide a display assembly whose energy requirements can be satisfied even when it is incorporated in a portable object of small dimensions, [0009], lines 1-5.
As to claim 15, Yoshida teaches the display apparatus of claim 1,
Yoshida does not mention a third substrate,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrates and display structure of Sagardoyburu to the display apparatus of Yoshida because to provide a display assembly whose energy requirements can be satisfied even when it is incorporated in a portable object of small dimensions, [0009], lines 1-5.
As to claim 19, Yoshida teaches the display apparatus of claim 12,
Yoshida does not teach a third substrate,
 Sagardoyburu teaches the liquid crystal display panel (20) comprises: a second substrate (22), a liquid crystal layer (24) and a third substrate (21) which are arranged successively (the liquid crystal layer 24 is located between the second substrate 22 and the third substrate 21, Fig, 2), wherein the second substrate (22) is attached to the reflective metal layer in the organic light-emitting display panel (the second substrate is connected to the reflective metal layer 65 of the OLED display 6, which is made of indium tin oxide having indium metal in the composition).

As to claim 20, Yoshida teaches the display apparatus of claim 12,
Yoshida does not teach the second substrate and the third substrate,
Sagardoyburu teaches the second substrate (22) and the third substrate (21) are made from transparent materials (The second and third substrates are transparent because the liquid crystal is a reflective liquid crystal display and a reflecting polarizer 34 is arranged below the second substrate 22, [0029], lines 1-6, therefore the substrates 22 and 21 have to be transparent substrates in order for the light to travel from layer 30 all the way to the reflective layer 34, Fig. 2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrates and display structure of Sagardoyburu to the display apparatus of Yoshida because to provide a display assembly whose energy requirements can be satisfied even when it is incorporated in a portable object of small dimensions, [0009], lines 1-5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Hong (U.S. Pub. No. 2006/0050214).
As to claim 7, Yoshida teaches the display apparatus of claim 1,
Yoshida does not teach a film compensation super twisted nematic display panel.   
Hong teaches the liquid crystal display panel is a film compensation super twisted nematic display panel ([0008], lines 1-6).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the film compensation super twisted nematic liquid crystal device of Hong to the display apparatus of Yoshida because to compensate for view angle and color of the super twisted nematic liquid crystal device, [0029], lines 4-6. 

Allowable Subject Matter
Claims 8-11, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 16 are objected to because the prior art references do not teach the structure of the display apparatus wherein the third substrate comprises an upper polarizer and a compensation film located at one side of the upper polarizer facing away 
Claim 9 is objected to because the prior art references do not teach a first panel user condition is satisfied so as to use the LCD panel as a current display panel and turn off the OLED panel and under a second panel use condition the OLED panel is turned on and the LCD panel is turned off. The prior art references do not teach first and second panel use conditions being satisfied.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa (U.S. Pub. No. 2013/0082246) teaches a display unit having an emission display.
Yeh (U.S. Pub. No. 2007/0032000) teaches a vertical pixel structure. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691